PER CURIAM.
The appellant, Frederick W. Copeland, has exhausted the judicial procedures in every court from the circuit court in and for Citrus County to the United States Supreme Court regarding this case. It started out to be and remains to this date a simple mortgage foreclosure.
*874We have for the second time read the briefs, the record and other instruments filed in this cause and rely for affirmance on Copeland v. First Federal Savings & Loan Association of Lake County, Fla.App.1967, 201 So.2d 847, our original decision in his first appeal.
Affirmed.
LILES, A. C. J., HOBSON, J., and PIERCE, J. (Ret.), concur.